

116 HR 7620 IH: Edith Shorougian Senior Victims of Fraud Compensation Act
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7620IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Bonamici (for herself, Mr. King of New York, Ms. Pressley, Mr. Katko, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Victims of Crime Act of 1984 to provide for the compensation of elderly victims of property damage, to provide increased funding for the crime victim compensation fund, and for other purposes.1.Short titleThis Act may be cited as the Edith Shorougian Senior Victims of Fraud Compensation Act.2.Compensation for elderly victims of financial fraudSection 1403(d) of the Victims of Crime Act of 1984 (34 U.S.C. 20102(d)) is amended—(1)in paragraph (1)—(A)by striking include damage and inserting the following:include—(A)damage; and(B)by adding at the end the following:or(B)damage to or loss of property of elderly victims of financial fraud, abuse, or exploitation;;(2)in paragraph (3), by striking and at the end;(3)in paragraph (4), by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(5)the term elderly victim means a victim who is not less than 60 years of age..3.Addition to crime victims fundSection 1402(b) of the Victims of Crime Act of 1984 (34 U.S.C. 20101(b)) is amended—(1)in paragraph (4), by striking and at the end;(2)in paragraph (5), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(6)any monetary payment made to the United States Government as a fine or penalty under, in relation to an alleged criminal act—(A)a deferred prosecution agreement;(B)a non-prosecution agreement; or(C)any other settlement agreement..